Citation Nr: 0803267	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  07-24 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 until 
September 1945.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a March 2007 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that the veteran has submitted additional 
medical evidence pertaining to his claim, without waiving the 
procedural right to RO consideration of that information 
prior to a Board decision; however, since the Board is 
granting this claim in full, the veteran is not prejudiced by 
the Board's determination of his claim.  

In October 2007, the veteran, through his representative, 
filed a motion to advance his appeal on the docket.  In 
January 2008, the Board granted this motion.


FINDINGS OF FACT

1.  The veteran is service-connected for post traumatic 
stress disorder (PTSD), with a disability evaluation of 70 
percent, bilateral defective hearing, evaluated as 10 percent 
disabling, and tinnitus, with a 10 percent disability 
evaluation.  

2.  The veteran's service-connected disabilities prevent him 
from securing and following a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for the establishment of TDIU, due to service-
connected disabilities, have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.340, 3.341, 4.16 (2007).
 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Merits of the Claim
 
The veteran essentially contends that his service-connected 
disabilities, including PTSD, hearing loss, and tinnitus have 
made him unable to secure and follow substantially gainful 
employment.  

Total disability ratings for compensation may be assigned 
where the schedular rating for service-connected disability 
or disabilities is less than 100 percent, when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age. 38 
C.F.R. §§ 3.340, 3.341.

According to 38 C.F.R. § 4.16, total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

The veteran's PTSD rating of 70 percent is less than a total 
rating, but above the 60 percent rating needed to meet 
schedular criteria for TDIU. Additionally, the combined 
rating of all the service-connected disabilities is in excess 
of 70 percent.  Therefore, he meets the schedular criteria 
for TDIU under 38 C.F.R. § 4.16(a).

The Board notes 38 C.F.R. § 4.16(b) provides that it is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled. 

The evidence of record reveals that the veteran is a high 
school graduate and over 80 years of age.  He previously 
reported that he retired from employment in the mid-1980s 
after working for approximately 50 years in the stone masonry 
and bricklaying trade, at the age of 65.  However, in a May 
2007 statement, he reported that he had sought and been 
employed following that time, but that he had been repeatedly 
terminated due to his inability to work with other people.  

The veteran's medical records indicate that he has poor anger 
management and irritability due to his PTSD and that his 
symptoms also include paranoia and anxiety, especially when 
around other people.  In a December 2007 letter, a Vet Center 
licensed professional counselor and a licensed social worker 
opined that the veteran's PTSD symptoms made it impossible 
for him to be gainfully employed.  They noted that his 
anxiety, lack of concentration, memory problems, and 
irritability made him unemployable.  They also noted that due 
to the veteran's avoidance symptoms, an examiner who is not 
familiar with the veteran would find him more functional that 
he actually is, since he avoids speaking about his trauma, 
even though it is constantly on his mind. 

The veteran's PTSD symptoms, including his severely limited 
ability to interact appropriately with others, problems of 
concentration and memory, and anger control problems, when 
considered in conjunction with his hearing loss and 
associated difficulty communicating, clearly interfere with 
his capacity to engage in substantially gainful employment.  
The veteran's lay statements and medical records document 
severe restrictions in activities of daily living and 
employment due to his service-connected disabilities.  
Therefore, the Board concludes that entitlement to a total 
evaluation based on individual unemployability based on his 
service-connected disabilities is warranted.
 

ORDER

Entitlement to TDIU, due to service-connected disabilities, 
is granted.  


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


